Citation Nr: 9911543	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-18 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Initial rating of post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation for 
compensation purposes, based on individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter and son-in-law



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
November 1945, including duty in Normandy, Northern France, 
the Rhineland and Central Europe as commanding officer of an 
anti-tank company.  He was awarded the Purple Heart Medal for 
wounds received during this service.

This appeal arises from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That decision granted service connection 
for PTSD and assigned an initial evaluation of 10 percent, 
later increased to 30 percent by an April 1994 rating 
decision.

The case was previously before the Board in September 1996, 
at which time it was remanded to obtain a more current VA 
psychiatric examination.  An examination was obtained in 
October 1996, and a further examination was obtained in May 
1998, to address changes in VA regulations requiring 
evaluation under the American Psychiatric Association's DSM-
IV diagnostic criteria.  A December 1998 rating decision, 
which evaluated the veteran's condition under both new and 
old VA rating criteria for PTSD, increased his disability 
rating to 50 percent, effective as of the date his claim was 
filed in November 1992.  The December 1998 rating decision 
also denied the veteran's July 1997 claim for a total rating 
for compensation purposes based on individual unemployability 
(TDIU).  Subsequently, the veteran perfected his appeal of 
the denial of TDIU by filing a notice of disagreement and, 
following the issuance of a statement of the case as to that 
issue, his substantive appeal.

The claim has been returned to the Board for further 
appellate action, with the issues as stated above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's PTSD is manifested by severe social 
impairment, and virtual isolation in the community, which 
manifestations have been present since the veteran's original 
claim for service connection was filed on November 27, 1992. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD 
have been met, effective as of the date service connection 
for PTSD was granted. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.130, 
4.132, DC 9411 (1996 & 1998).

2.  The veteran's TDIU claim is moot.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.16(a) (1998); Green 
v. West, 11 Vet. App. 472 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to a rating in excess of 
50 percent for his service-connected PTSD.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
award.  Accordingly, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), and 
VA's duty to assist arises.  See Fenderson v. West, 12 
Vet.App. 119, 127 (U. S. Vet. App. Jan. 20, 1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
through the present.  Fenderson, 12 Vet.App. at 125-127, 
citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings 
to be assigned "in the light of the whole recorded 
history").  This obligation was satisfied by the various 
examinations and treatment reports described below, and the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.

The veteran filed his original claim for compensation for 
PTSD in November 1992, and was examined at the VA Medical 
Center (VAMC) in Hines, Illinois, in January 1993.  
Subjectively, the veteran complained of trouble sleeping and 
loneliness.  He reported that he once choked his wife (who 
had died in 1992) when dreaming about war, and stated that 
she sometimes awakened him to stop him from "jumping and 
kicking" in his sleep.  His affect was "appropriate [with] 
anxiety," and his competency was assessed as intact and 
"good."  Using the criteria established in the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders (3rd Ed. 1979) (DSM-III), the examiner 
diagnosed "delayed P.T.S.D."  He did not provide a specific 
assessment of the veteran's ability to work or interact with 
others secondary to his PTSD, but noted that the veteran had 
"fair functioning."  A June 1993 report from a treating 
psychologist at the Hines VAMC noted episodic agitation, 
depression, flashbacks, intrusive recollections and disrupted 
sleep, but, again, did not relate these symptoms to the 
veteran's social or occupational functioning.

The veteran's VA outpatient treatment records from July 1992 
through May 1993 were obtained, and confirm treatment for 
PTSD, with a second Axis I diagnosis of major depression, 
"complicated" by bereavement over his wife's death.  These 
reports also contain the veteran's self-assessment that his 
symptoms had improved after attending therapy sessions.

A July 1993 statement from the veteran's daughter reported 
several "severe psychotic breaks" in her father's mental 
health, most recently in February 1992 (following his wife's 
death), at which time he was reportedly severely depressed 
and lost 30 pounds.  The daughter indicated that the veteran 
"cried out in the night and continued to have nightmare[s] 
regarding the war."  The veteran's treating VA psychiatrist 
provided a statement in July 1993, as well, which reports 
severe symptoms of insomnia, anxiety, depression, nightmares, 
lack of appetite, lack of energy and feelings of 
hopelessness.  A September 1993 PTSD examination report from 
the Hines VAMC also notes "severe" intrusive thoughts, 
memory loss and sleep disturbance, and commenting that the 
veteran's hypervigilance and exaggerated startle response 
were visible during examination.  The examiner diagnosed 
chronic PTSD in acute exacerbation, with a guarded to poor 
prognosis if not treated.  Again, however, no opinion is 
offered as to the degree of social or occupational impairment 
caused by these symptoms.

In February 1994, the veteran testified at a hearing at the 
Chicago RO.  The veteran reported that he was taking 
medication to help him sleep through the night, which was 
partially effective.  He stated that he ate dinner with his 
daughter daily, and would go to family gatherings on 
holidays, but that his only social activity outside the 
family was a once-a-week "senior bingo" outing.  He did not 
have any apparent social contacts at bingo, because 
"everyone kind of tends to their own business there."  He 
belonged to two veterans' organizations, but did not go to 
any of their meetings.  The veteran's daughter also 
testified, indicating that her father was "always negative" 
about activities, and, on the occasions when she had tried to 
bring him shopping, "[h]e walks in the store, he wants to 
leave."  When visiting at his daughter's home, the veteran 
reportedly would go "inside my office and sit[] by himself 
in the dark."  The daughter also reported that she and her 
husband took the veteran into their own home for a time when 
he was not caring properly for himself.  The veteran's son-
in-law also appeared at the hearing, and testified that to 
the extent the veteran spoke with others "his whole 
conversation is . . . what he did during World War II . . . 
and if nobody seems interested, he wants to leave."

Following this evidentiary development, the veteran's appeal 
did not reach the Board until June 1996.  As a result, the 
Board determined that VA's duty to provide a "thorough and 
contemporaneous medical examination" had not been met, and 
remanded the claim to the RO.  See Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  A new PTSD examination was 
performed at the Hines VAMC in October 1996.  At that time, 
the veteran described continued flashbacks and nightmares.  
The examiner's objective findings noted that the veteran was 
oriented, had no hallucinations and did not appear paranoid, 
was not agitated and not suicidal, although he was apparently 
anxious.  Using the criteria from American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed. 1994) (DSM-IV), the examiner diagnosed 
PTSD and depression on Axis I.  He appears to have assigned a 
Global Assessment of Functioning (GAF) scale score of 90, on 
Axis V, indicating absent or minimal symptoms, with good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, with no more than 
everyday problems or concerns.  See American Psychiatric 
Association, Quick Reference to the Diagnostic Criteria from 
DSM-IV(tm) ("Mini-D") at 46-47.  GAF scores are intended to be 
the clinician's judgment of the individual's overall level of 
functioning due to psychological factors, and are not to 
consider "physical (or environmental) limitations."  Id.  
However, contrary to the RO's (and the Board's) instructions, 
the examiner does not appear to have reviewed the veteran's 
claims file, and failed to explain his rationale for 
assigning a GAF of 90.  Additionally, the DSM-IV narrative 
describing a GAF scale score of 90 appears wholly 
inconsistent with the veteran's prior documented examination 
and treatment history.  The Board is limited to consideration 
of the competent medical evidence of record and may not rely 
upon its unsubstantiated medical judgment.  See Allday v. 
Brown, 7 Vet.App. 517, 527 (1995); Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991).  In this instance, however, the 
prior medical evidence, taken together with the examiner's 
failure to comply with instructions, requires that the Board 
find the October 1996 VA examination inadequate, since it is 
of little or no value in rating the veteran's PTSD 
disability.

The veteran's VA outpatient treatment records from May 1993 
to May 1998 were subsequently obtained.  These show the 
veteran participating actively in his PTSD therapy group, and 
reportedly "doing OK," by his own assessment, with some 
reported improvements in sleep.  However, the veteran's 
daughter (who indicates that she is a licensed social worker 
in charge of a PTSD group at the Hines VAMC) submitted 
written statements in May 1998, which report that the veteran 
continues to suffer from nightmares, becomes intoxicated 
regularly, will not take minimal action to see that his 
health or property are safeguarded, and has "temper 
tantrums" and depression.  She also indicated that her 
father gave large amounts of money to charitable causes to 
relieve guilt over his actions in World War II, and reported 
that he had "signed away" a large inheritance at the time 
of his wife's death in 1992, which resulted in litigation by 
the family, culminating in what she described as an 
unsatisfactory settlement.

In May 1998, another PTSD examination was performed at the 
Hines VAMC by a VA psychologist.   The examiner noted the 
veteran's complaints of nightmares, flashbacks, irritation 
with his daughter, depression about his lack of activity and 
depression about his World War II memories.  The veteran 
reportedly had no social network, other than his PTSD group, 
which he attended twice monthly, and took Prozac to "keep 
depression from getting too bad."  The veteran said that he 
frequently became angry thinking about people who "crossed 
him" many years ago, and obsessed about "the way others do 
things."  The veteran appeared depressed, and admitted being 
anxious, mainly at night.  He also reported being easily 
irritated and abusive at times.  The veteran advised the 
examiner that he didn't sleep well or long and took many naps 
during the day (in contrast to his reports to the PTSD 
group).  The examiner diagnosed PTSD and depressive disorder, 
not otherwise specified, on Axis I, and assigned a GAF score 
of 45, indicating serious impairment in social or 
occupational functioning, such as no friends, or inability to 
keep a job.  See DSM-IV, 44-47.  In a form-based narrative, 
the examiner described the veteran's PTSD as chronic and 
severe, with depression lasting 2-3 days at a time.  The 
veteran's social impairment was described as "complete."

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  38 C.F.R. § 4.132, DC 9411 (1996).  
Under this formula a 50 percent rating was appropriate where 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, a 70 percent rating was appropriate.  
Finally, a 100 percent (total) disability rating was 
assigned: (1) where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community, (2) where there existed 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or (3) where the individual was demonstrably 
unable to obtain or retain employment.  Each of the above 
three criteria provided an independent basis for granting a 
100 percent schedular evaluation for PTSD.  See Johnson v. 
Brown, 7 Vet. App. 95, 97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities including 
PTSD, effective as of November 7, 1996.  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Id.; 
see Rhodan v. West, 12 Vet.App. 55, 57 (1998).  

Under the rating criteria presently in effect (contained in 
38 C.F.R. § 4.130, DC 9411 as revised), PTSD is evaluated 
using criteria from the general rating formula for mental 
disorders.  Under this formula, a 50 percent rating is 
appropriate where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and inability to maintain effective relationships.  
A 100 percent rating may be assigned only in those cases 
where there is total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
one's self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and 
memory loss for names of close relatives, one's own 
occupation or one's own name.

In the veteran's case, the medical evidence of record and the 
statements of the veteran's family are at some variance.  The 
lay testimony portrays an individual in significant distress 
and isolation from about 1992, with no friends or social 
support other than family, who is unable to fend for himself 
and is sleepless and constantly depressed as a result of his 
World War II experiences.  [The Board notes that the 
veteran's sister is reportedly a mental health care 
professional at the Hines VAMC, but, inasmuch as she is not 
directly involved in assessing the veteran's condition or 
prescribing his care, has not considered her statements as 
medical evidence.  See Black v. Brown, 10 Vet.App. 279, 283-
284 (1997).]  The 1993 VA medical examination reports 
significant PTSD symptoms such as sleeplessness and intrusive 
thoughts, but reports otherwise fair functioning.  The May 
1998 VA examination appears to document a rather dramatic 
deterioration of the veteran's condition, with his symptoms 
characterized as "severe" and his social impairment 
"complete," with increasing symptoms of nightmares, 
depression, irritability and verbal abuse.  However, PTSD 
group therapy notes covering the period from July 1996 
through June 1998 offer a contrary assessment, consistent 
throughout his course of treatment, of active participation 
in the PTSD group and improving sleep and interpersonal 
relations with other group members.  The sole consistent 
factors in the evidence of record are the veteran's diagnosis 
of PTSD, and the statements of the veteran, his family 
members and care providers that he has no social contact 
other than with family members and his PTSD group co-
participants.  This appears to have been the case since the 
veteran's original claim was filed in November 1992.

The regulations in effect prior to November 7, 1996, 
authorize a 100 percent disability rating where PTSD symptoms 
result in virtual isolation in the community.  See 38 C.F.R. 
§ 4.132, DC 9411 (1996); Johnson, 7 Vet. App. at 97, 99 
(1994).  The issue of what causes the veteran's social 
isolation has not been directly addressed by the examiners 
and care providers, and additional diagnoses of depression 
and a history of alcoholism have been issued.  However, when 
there is an "approximate balance" of evidence regarding the 
merits of an issue material to the determination of a claim, 
"the benefit of the doubt in resolving each such issue shall 
be given to the claimant."  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990).  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds that he is entitled to a 100 percent rating based 
on the regulations in effect prior to November 7, 1996, for 
PTSD symptoms resulting in virtual isolation in the 
community, and has been so entitled since the date his claim 
was filed.

In cases where the schedular rating is less than 100 percent, 
a total disability rating for compensation purposes based on 
individual unemployability may be assigned if the claimant is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  See 38 C.F.R. 
§ 4.16(a).  However, because the Board has found that the 
veteran is entitled to a 100 percent schedular rating for 
PTSD, his TDIU claim is moot, and need not be addressed.  See 
Green v. West, 11 Vet.App. 472, 476 (1998).


ORDER

A 100 percent schedular rating for PTSD is granted, effective 
as of the date of service connection.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

